ON MOTION FOR REHEARING.
LATTIMORE, Judge.
It is only when the place sought to be searched is a private residence, that it is necessary that there be a statement in the affidavit for search warrant that intoxicating liquor is being sold or manufactured in such residence. The affidavit in the case before us made such statement with reference to the private residence of appellant, but went further and sought the issuance of a warrant for search of premises of appellant other than the private residence. As to that part of the territory sought to be searched, it was not necessary to state in the affidavit that intoxicating liquor was being sold or manufactured thereon. See majority opinion in McTyre v. State, 113 Texas Crim. Rep. 31; Ruhman v. State, 113 Texas Crim. Rep., 529; Robie v. State, 117 Texas Crim. Rep., 285; Comeaux v. State, 118 Texas Crim. Rep., 228.
Being unable to agree with appellant’s contentions, the motion for rehearing is overruled.

Overruled.